PER CURIAM.
B.B., the father, appeals an order adjudicating his minor children dependent. We reverse based on our reversal of the dependency order as to the mother in E.R. v. Department of Children & Families, 4D14-885, 2014 WL 3843064 (Fla. 4th DCA 2014). The trial court held one evi-dentiary hearing as to both parents and entered one order of dependency. The sum and substance of the facts relied upon in adjudicating the children dependent as to the mother were the same as the facts relied upon in adjudicating the children dependent as to the father. Because competent substantial evidence did not support a finding of imminent risk of neglect and harm as to the mother, it also does not support a finding of imminent risk of neglect and harm as to the father.

Reversed.

LEVINE, CONNER and KLINGENSMITH, JJ, concur.